          Case 18-34728 Document 29 Filed in TXSB on 12/11/18 Page 1 of 8



                    IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE SOUTHERN DISTRICT OF TEXAS
                               HOUSTON DIVISION


IN RE:                                          §
                                                §
AMERICAN GREEN TECHNOLOGY INC.,                 §     Case No. 18-34728-H4-11
                                                §     Chapter 11
                                                §
   DEBTOR.                                      §
           USHIO AMERICA, INC.’S EMERGENCY MOTION TO QUASH
         THE SUBPOENA DUCES TECUM OF AIRGUIDE MFG MS, LLC AND
               DAVE PETERSON AND REQUEST FOR SANCTIONS
         (Hearing requested on or before December 14, 2018; estimated time: 1 hour)

         THIS MOTION SEEKS AN ORDER THAT MAY ADVERSELY
         AFFECT YOU. IF YOU OPPOSE THE MOTION, YOU SHOULD
         IMMEDIATELY CONTACT THE MOVING PARTY TO RESOLVE
         THE DISPUTE. IF YOU AND THE MOVING PARTY CANNOT
         AGREE, YOU MUST FILE A RESPONSE AND SEND A COPY TO
         THE MOVING PARTY. YOU MUST FILE AND SERVE YOUR
         RESPONSE WITHIN 21 DAYS OF THE DATE THIS WAS SERVED
         ON YOU. YOUR RESPONSE MUST STATE WHY THE MOTION
         SHOULD NOT BE GRANTED. IF YOU DO NOT FILE A TIMELY
         RESPONSE, THE RELIEF MAY BE GRANTED WITHOUT FURTHER
         NOTICE TO YOU. IF YOU OPPOSE THE MOTION AND HAVE NOT
         REACHED AN AGREEMENT, YOU MUST ATTEND THE HEARING.
         UNLESS THE PARTIES AGREE OTHERWISE, THE COURT MAY
         CONSIDER EVIDENCE AT THE HEARING AND MAY DECIDE THE
         MOTION AT THE HEARING.

         REPRESENTED        PARTIES      SHOULD      ACT     THROUGH       THEIR
         ATTORNEYS.

         EMERGENCY RELIEF HAS BEEN REQUESTED. IF THE COURT
         CONSIDERS THE MOTION ON AN EMERGENCY BASIS, THEN
         YOU WILL HAVE LESS THAN 21 DAYS TO ANSWER. IF YOU
         OBJECT TO THE REQUESTED RELIEF OR IF YOU BELIEVE THAT
         EMERGENCY CONSIDERATION IS NOT WARRANTED, YOU
         SHOULD FILE AN IMMEDIATE RESPONSE.

         Ushio America, Inc. (“Ushio”), through its undersigned counsel, hereby submits this

  emergency motion (the “Motion”) for entry of an order (i) quashing the subpoena duces tecum




                                             -1-
         Case 18-34728 Document 29 Filed in TXSB on 12/11/18 Page 2 of 8



(the “Subpoena”) of Airguide Mfg MS, LLC (“Airguide”) and Dave Peterson (“Peterson” and

with Airguide, the “Requestors”) and (ii) awarding sanctions. In support of this Motion, Ushio

respectfully states as follows:

                          I.      PRELIMINARY STATEMENT

       1.      On December 5, 2018, without any advance warning, notice or attempt to confer,

the Requestors filed and delivered their purported Subpoena directed to Ushio. Yet, as of this

filing, virtually nothing has occurred in this Chapter 11 case. The debtor, American Green

Technology, Inc. (“AGT” or “Debtor”), has no on-going customary business operations. The

Debtor has no counsel. The Debtor has no authority to use any cash collateral or other funds.

The Debtor has not filed Schedules or the Statement of Financial Affairs. Presumably, these are

among the reasons that this Court has issued an order setting a status conference to occur on

December 18, 2018.

       2.       Against this backdrop, and without any pending contested matters or adversary

proceedings, the Requestors issued their surprise Subpoena. The Subpoena has a number of

infirmities that will be addressed below, including the lack of any statutory or rule-based

grounds, the lack of any good cause, and the Requestors’ failure to comply with any

presumptively applicable rules. The Court should quash the Requestors’ Subpoena. Ushio

further requests that this Court impose sanctions upon the Requestors in accordance with Local

Rule 2004-1(c).

                    II.        CONFERENCE UNDER LOCAL RULE 2004-1

       3.      While the Subpoena does not state that it is issued pursuant to Local Rule 2004-1,

Ushio assumes that Rule to be the applicable ground.        In an attempt to comply with the

conference requirement of Local Rule 2004-1, counsel for Ushio has attempted to reach




                                              -2-
        Case 18-34728 Document 29 Filed in TXSB on 12/11/18 Page 3 of 8



Requestors’ counsel by phone and email beginning on December 6, 2018.                         Email

communications were exchanged on December 11, 2018. No agreement has been reached as to

the Subpoena or this Motion.

                               III.   JURISDICTION AND VENUE

       4.      The Court has jurisdiction over this Motion pursuant to 28 U.S.C. §§ 157 and

1334. Venue of the Debtor’s Chapter 11 case in this district is proper pursuant to 28 U.S.C. §§

1408 and 1409. This is a core proceeding pursuant to 28 U.S.C. § 157(b).

       5.      The statutory predicates for the relief sought herein are Federal Rule 2004 and

Local Rule 2004-1 and Rule 9016 of the Bankruptcy Rules, and Section 105(a) of the

Bankruptcy Code.

                               IV.    PROCEDURAL STATUS

       6.      On August 27, 2018 (the “Petition Date”), an involuntary petition under Chapter

11 of the Bankruptcy Code [Doc. No. 1] was filed against the Debtor. On October 2, 2018, an

order for relief was entered by the Court. No trustee or examiner has been appointed, and no

creditors' committee has been formed. In fact, virtually nothing has occurred in this case.

                               V.     RELIEF REQUESTED

       7.      For all the reasons set forth herein, Ushio respectfully requests that this Court

quash the Subpoena and impose sanctions upon the Requestors.

                               VI.    BASIS FOR RELIEF

       8. The Subpoena states no appropriate legal basis for issuance and none exists.

Discovery of the type sought by the Subpoena is available (i) via the 7000-series Bankruptcy

Rules as applicable in adversary proceedings and to contested matters, or (ii) through Bankruptcy

Rule 2004 and Local Rule 2004-1. The Subpoena on its face states no statutory or rule-based




                                               -3-
        Case 18-34728 Document 29 Filed in TXSB on 12/11/18 Page 4 of 8



grounds for issuance.     Rather, the Subpoena is nothing more than the official form that

references FRCP 45. At present, there is no pending adversary proceeding in this case and there

is no pending contested matter – much less one involving Ushio. Plainly, this discovery is not

permissible or appropriate at this time under the 7000-series Bankruptcy Rules. Additionally,

the Subpoena does not assert that it is issued in accordance with, or pursuant to, Bankruptcy Rule

2004. Lacking any stated or apparent grounds, the Subpoena should be quashed.

       9.      Even if considered under Rule 2004, the Subpoena should be quashed. Even if

the Court considers the Subpoena and this Motion in accordance with Rule 2004 (including

Local Rule 2004-1), the Subpoena fails for several reasons and should be quashed. First, there is

no good cause for the requested discovery at this time. Second, the Requestors have wholly

failed to comply with Local Rule 2004-1. Third, the Subpoena provides an insufficient response

time. Fourth, the Subpoena is issued for purposes of harassment and is unduly burdensome.

Each point will be addressed below.

       10.     If construed as a request under Rule 2004, the Subpoena should be quashed

because Requestors have not demonstrated, and cannot demonstrate, “good cause” as to why

they now require access to the requested information. See, e.g., In re Wilcher, 56 B.R. 428, 434

(Bankr. N.D. III. 1985) (“[O]nce a motion to quash a subpoena is made, the examiner bears the

burden of proving that good cause exists for taking the requested discovery.”); see also In re

Silverman, 36 B.R. 254, 258 (Bankr. S.D.N.Y. 1984)(same). The burden of showing good cause

is an affirmative one that a proponent can meet only by showing that the materials are “necessary

to establish the movant’s claim… or for the protection of its legitimate interests” or “that denial

of production would cause undue hardship or injustice.” In re Youk-See, 450 B.R. 312, 320

(Bankr. D. Mass. 2011) (internal citations omitted). That burden cannot be satisfied merely by




                                               -4-
        Case 18-34728 Document 29 Filed in TXSB on 12/11/18 Page 5 of 8



demonstrating that the requested information is somehow relevant.           See e.g., In re Drexel

Burnham Lambert Group, Inc., 123 B.R. 701,712 (Bankr. S.D.N.Y. 1991) (“That documents

meet the requirement of relevance does not alone demonstrate that there is good cause for

requiring their production.”). Here, the Requestors have not even attempted to demonstrate that

the requested information is necessary to establish any claim or that the denial of production of

the requested information would lead to undue hardship or injustice.

       11.     The timing of the Subpoena further negates any possibility of “good cause” for

Rule 2004 discovery. This case commenced on August 27 with the filing of an involuntary

petition. The Requestors were two of the three petitioning creditors. With no Debtor response to

the petition (and no other intervening activity whatsoever), the order for relief was entered on

October 2. More than two months have passed since the order for relief, and virtually nothing

has occurred in this case.     Certainly nothing has occurred that has served to advance the

reorganization goals of Chapter 11.       Any such activity is unlikely, as the Debtor is not

represented by counsel. Presumably for these reasons, this Court has set a status conference for

December 18. Given the lack of any progress in this case, and that the Debtor is without any

counsel in this case, it is highly likely that this case will either be dismissed or converted in the

near future. Regardless of the result, the present status dictates that no discovery should be

conducted, pursued or required until the Court determines the direction of this case. Quite

simply, the discovery requested is not relevant to the matters that the Court may consider at the

status conference, or the Court’s potentially subsequent consideration of the future direction of

this case (i.e., conversion or dismissal). The current posture negates the possibility of any “good

cause” for the requested discovery to proceed at this time. As such, the 2004 Subpoena should

be quashed.




                                                -5-
        Case 18-34728 Document 29 Filed in TXSB on 12/11/18 Page 6 of 8



       12.     A further reason to quash the Subpoena is the Requestors’ utter failure to comply

with Local Rule 2004-1. That rule requires a conference in advance of the issuance of discovery

and states that “[f]ailure to confer is grounds for a motion to quash and sanctions.” Local Rule

2004-1(c). As noted, the Subpoena came without notice or conference. The Requestors did not

comply with Local Rule 2004-1(c). That failure is explicitly grounds to quash and award

sanctions, as sought by this Motion.

       13.     Additionally, Local Rule 2004-1(d) further requires 14 days’ written notice of an

examination.    While the Subpoena does not seek an examination (solely production of

documents), Ushio submits that the 14-day period should be instructive here and further compels

quashing the Subpoena. The Subpoena was served on December 5 at 4:02 p.m. via email. The

Subpoena demands production by 5:00 p.m. on December 14. Even in the absence of Local Rule

2004-1(d), such a response time is inadequate, unreasonable and provides grounds to quash.

       14.     Finally, the Court should quash the Subpoena as unduly burdensome and

harassing. Since well prior to the Petition Date, the Requestors and/or certain persons believed

to be affiliated or closely connected to the Requestors have periodically threatened Ushio with

unfounded potential litigation claims. Ushio strongly suspects that this entire bankruptcy case

was commenced for no real reorganization purpose, but rather as a piece of the Requestors’ (and

others’) potential litigation strategy or device. This suspicion is furthered by the Subpoena.

Quite simply, the Subpoena appears to be wholly related to the prior litigation threats and

unrelated to any reorganization goal.    This is an inappropriate use of Rule 2004 and the

Subpoena should therefore be quashed. See, e.g., In re Recoton Corp., 307 B.R. 751, 755

(Bankr. S.D.N.Y. 2004) (“[C]ourts may limit, condition or forbid Rule 2004 discovery when it is

designed to abuse or harass.”).




                                              -6-
        Case 18-34728 Document 29 Filed in TXSB on 12/11/18 Page 7 of 8



       15.     An award of Sanctions in favor of Ushio against the Requestors is appropriate.

Ushio requests that the Court award an appropriate sanction in its favor and against the

Requestors pursuant to Local Rule 2004-1(c), based upon the Requestors failure to comply with

the conference requirements of that rule.

                    VII.     REQUEST FOR EMERGENCY CONSIDERATION

       16.     For the reasons set forth herein, Ushio requests that the Court conduct a hearing

on this Motion prior to the close of business on Friday, December 14, 2018.

        WHEREFORE, Ushio respectfully requests that the Court enter an order, substantially

in the form submitted herewith granting the Motion, and granting such other and further relief as

may be just and equitable.



Dated December 11, 2018                         Respectfully submitted,

                                                /s/ John J. Sparacino_______________
                                                John J. Sparacino
                                                Texas State Bar Number 18873700
                                                Vorys, Sater, Seymour and Pease LLP
                                                700 Louisiana Street, Suite 4100
                                                Houston, TX 77022
                                                Tel:     713.588.7038
                                                Fax:     713.588.7080
                                                Email: JJSparacino@Vorys.com


                                                Attorney for Ushio America, Inc.




                                              -7-
        Case 18-34728 Document 29 Filed in TXSB on 12/11/18 Page 8 of 8



                            CERTIFICATE OF CONFERENCE
       I hereby certify that I attempted to reach Requestors’ counsel by phone and/or email

beginning on December 6, 2018.         On December 11, 2018, email communications were

exchanged but no agreement was reached.


                                                    /s/ John J. Sparacino_______________
                                                    John J. Sparacino



                               CERTIFICATE OF SERVICE
       I hereby certify that a true and correct copy of the foregoing pleading was served by

electronic mail via the Court’s ECF system to all parties authorized to receive electronic notice

in this case on December 11, 2018.


                                                    /s/ John J. Sparacino_______________
                                                    John J. Sparacino




                                              -8-
